Citation Nr: 9912306	
Decision Date: 05/04/99    Archive Date: 05/12/99

DOCKET NO.  98-14 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's claim of entitlement to service connection for 
headaches and dizziness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and veteran's spouse


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1964 to 
September 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision by the 
Des Moines, Iowa, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied the veteran's attempt to 
reopen his claim for service connection for headaches and 
dizziness.  A notice of disagreement was received in June 
1998, a statement of the case was issued in July 1998, and a 
substantive appeal was received in September 1998.  In July 
1998, the veteran and his spouse testified at a personal 
hearing at the RO.


FINDINGS OF FACT

1.  By rating decision in May 1981, the RO denied the 
veteran's claim of entitlement to service connection for 
headaches and dizziness; a notice of disagreement was not 
received to initiate an appeal from that determination. 

2.  Evidence received subsequent to the May 1981 rating 
decision bears directly and substantially upon the specific 
matter under consideration and is so significant that it must 
be considered to decide fairly the merits of the claim.

3.  There is no medical evidence of a nexus between the 
veteran's current headaches and dizziness, and his period of 
active military service.


CONCLUSIONS OF LAW

1.  The May 1981 rating decision denying entitlement to 
service connection for headaches and dizziness is final.  
38 U.S.C.A. § 7105(c) (West 1991).

2.  Certain evidence received since the May 1981 rating 
decision is new and material, and the veteran's claim of 
entitlement to service connection for headaches and dizziness 
has been reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1998).

3.  The veteran's claim of entitlement to service connection 
for headaches and dizziness is not well-grounded.  38 
U.S.C.A. § 5107(a) (West 1991). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claim for service connection for headaches and 
dizziness was denied in a May 1981 rating decision.  The 
veteran was informed of that determination and advised as to 
appellate rights and procedures.  However, he did not 
initiate an appeal with a timely notice of disagreement.  
Accordingly, the May 1981 determination became final.  38 
U.S.C.A. § 7105(c).  However, if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the claim will be reopened and reviewed.  See 
38 U.S.C.A. § 5108.

When a veteran seeks to reopen a final decision based on new 
and material evidence, a three-step analysis must be applied.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Winters v. 
West, 12 Vet. App. 203 (1999); Elkins v. West, 12 Vet. App. 
209 (1999).  The first step is to determine whether new and 
material evidence has been received under 38 C.F.R. 
§ 3.156(a).  Secondly, if new and material evidence has been 
presented, then immediately upon reopening the veteran's 
claim, the VA must determine whether the claim is well-
grounded under 38 U.S.C.A. § 5107(a).  In making this 
determination, all of the evidence of record is to be 
considered and presumed to be credible.  Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).  Third, if the claim is found to 
be well grounded, then the merits of the claim may be 
evaluated after ensuring that the duty to assist under 38 
U.S.C.A. § 5107(a) has been met. 

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in connection 
with the evidence previously assembled is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a); see also Hodge, 155 at 1363.  
Further, when determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

The veteran essentially contends that his headaches and 
dizziness are related to medical experiments he volunteered 
for while in service in 1966 in which he was injected with a 
sterile saline solution.  At the time of the May 1981 rating 
decision, the evidence of record included the veteran's 
service-medical records and a report of VA hospitalization in 
March and April 1981.  In his March 1981 claim, the veteran 
reported that he had experienced headaches and dizziness 
since participating in a medical experiment during service.  
The report of the March and April 1981 VA hospitalization 
also shows that the veteran related this continuity of 
symptoms to hospital personnel.  Based on this evidentiary 
record, the RO denied the veteran's claim in May 1981. 

Various items of evidence have been received subsequent to 
the May 1981 rating decision.  Medical records dated in the 
1990's show continued complaints of headaches and dizziness 
with essentially unsuccessful attempts to arrive at an 
etiology for such problems.  However, the evidence before the 
RO in May 1981 included medical evidence of treatment for 
complaints of dizziness and headaches (diagnosed at that time 
as vague spells of unknown etiology).  Therefore the newly 
received medical evidence add nothing new to the record and 
essentially duplicates medical evidence before the RO in May 
1981 which showed headaches and dizziness of unknown 
etiology.  The newly received medical evidence is therefore 
not new and material. 

However, evidence received subsequent to the May 1981 rating 
decision also includes the sworn testimony of the veteran's 
spouse.  Significantly, she testified that she married the 
veteran shortly after his discharge from service (a fact 
confirmed by the record) and that the veteran has exhibited 
pertinent symptoms since that time.  While the RO in May 1981 
had before it evidence from the veteran himself to the effect 
that he had been suffering headaches and dizziness since 
service, the veteran's spouse has now corroborated that 
history of symptoms with her sworn testimony.  While 
essentially duplicative as to the underlying assertion, the 
Board believes that her testimony confirming the veteran's 
assertion regarding a continuity of pertinent symptoms since 
service is significant to the extent that it may lend support 
to the veteran's assertion that he has been suffering 
headaches and dizziness since service.  The Board therefore 
believes that the testimony of the veteran's spouse regarding 
her first hand knowledge of the veteran's suffering from 
pertinent symptoms since shortly after service is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Accordingly, such evidence 
must be viewed as new and material, and the veteran's claim 
has therefore been reopened.  

The Board must now consider whether the veteran's claim is 
well-grounded.  In order for a service connection claim to be 
well-grounded, there must be competent evidence:  i) of 
current disability (a medical diagnosis); ii) of incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence), and; iii) of a nexus between the inservice 
injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet.App. 498, 506 (1995).  

Alternatively, the United States Court of Appeals for 
Veterans Claims (Court) has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

For purposes of reviewing the well-groundedness of the 
veteran's claim, the Board accepts the medical records dated 
in the 1990's as arguably showing current disability.  
Although an exact diagnosis has not been made, it appears 
clear that the veteran does suffer from some disorder(s).  
The requirement of medical evidence of current disability has 
therefore been met.  Further, the veteran's assertions 
regarding incurrence during service are accepted as competent 
for well-grounded purposes.  However, after reviewing the 
evidence of record, the Board is unable to find medical 
evidence of a link or nexus to the veteran's period of 
military service.  

There is no medical evidence of pertinent complaints or 
findings during service or medical evidence of a continuity 
of symptoms after service to establish the necessary link to 
service.  A review of service medical records confirms the 
veteran's participation in a medical experiment in 1966, but 
no complaints of headaches or dizziness were reported.  
Significantly, the veteran's neurological system was 
clinically evaluated as normal on discharge examination in 
August 1967.  Further, there is no post-service medical 
evidence of headaches or dizziness until the veteran was 
hospitalized by the VA in March 1981.  Based on this 
evidence, the Board is compelled to conclude that there is no 
medical evidence of a continuity of symptomatology.  Further, 
there is no medical opinion suggesting a link between the 
continuity of symptoms reported by the veteran to a current 
disorder to otherwise well ground claim under Savage.  

The Board recognizes the veteran's contentions and the 
testimony offered by the veteran and his spouse.  However, to 
the extent that the veteran and his spouse are attempting to 
link current disability to service, they are not competent 
since it has not been shown that they have the necessary 
medical skills and training to offers opinions as to medical 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

In sum, although the veteran's claim has been reopened, it is 
not well-grounded.  The Board views the above discussion as 
sufficient to inform the veteran that medical evidence 
linking his headaches and dizziness to service is necessary 
to well-ground his claim.  38 U.S.C.A. § 5103(a); Robinette 
v. Brown, 8 Vet.App. 69 (1995).


ORDER

The appeal is denied.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

 

